Title: David Ross to Virginia Delegates, 18 May 1781
From: Ross, David
To: Virginia Delegates



Gentlemen
Richmond 18 May 1781.
The vicinity of the Enemy to this place having determined the Assembly to adjourn to Charlottesvile where they are soon to meet The removal of the Executive from this town and not being yet assembled at any other place obliges us on many occaisions to dispense with the usual forms, and will I hope apologize for my troubling you with this letter.
Virginia having for some time past been the theatre of war—her ports intirely stopt by the enemy—many of her Stores destroy’d some time ago by the rapid March and unexpected arrival of Mr. Arnold at this place—’Tis with reluctance I am obliged to inform you that we are greatly distressed for many necessarys for the equipment of the Army
Some time ago I dispatched an agent to Philadelphia with Instructions to dispose of a Considerable quantity of Tobacco & some hemp in order to purchase the articles most wanted hoping that with your Countenance he would be able to procure such a supply as might enable our people to take the field with tolerable Comfort & respect
I am sorry to be informed by Mr Nicolson that the present Invasion of Virginia puts it out of his power to Negotiate the Sale of any Tobacco in Philadelphia, that he has no chance of procuring supplys there unless he is furnished with Specie or hemp—the former cannot be procured—of the latter I hope to send on 40 tons in Course of this summer. this will be far short of the supplys required besides the long time it will take to transport it. It would be presumption in me to mention to you who are so well informed, that almost the whole supplys for the Southern Army are drawn from Virginia. That she hath freely and with a liberal hand upon every occaision furnished whatever was in her power for the service of the other States. She may surely at this time expect Some returns when we are told the Northern States enjoy an extensive trade and are in affluent Circumstances. I have desired Mr. Geo: Nicolson to wait upon you & shew you a list of the articles wanted, perhaps some of them can be borrowed from the Continental Magazines & others procured on the Credit of the State, in that case I have directed him to remain in Philadelphia & attend to the immediate forwarding of such articles as can be got.
I am happy in having it in my power to inform you that we have the prospect now of a plentyfull supply of Lead from the Mines, our stock of Powder is respectable & I hope in security
I am with great regard Your most huml servant
David Ross    Coml. Agent
